Court of Appeals
of the State of Georgia

                                       ATLANTA,__________________
                                                September 09, 2014

The Court of Appeals hereby passes the following order:

A14A2152. DIAZ v. THE STATE.

      The Appellant’s brief was originally due in this case on August 11, 2014.
Counsel for the Appellant requested and was granted an extension of time to file a
brief. This Court ordered counsel to file the Appellant’s brief by August 25. On that
date, however, counsel filed a non-conforming pleading which the Clerk’s office
rejected. On August 26, counsel filed an untimely motion for a second extension of
time to file the Appellant’s brief. Counsel also filed an untimely motion to “un-
docket” the appeal based upon counsel’s belated discovery that the transcript of the
motion for a new trial hearing had not been prepared for inclusion in the appellate
record.
      Ordinarily, this Court would dismiss this case for failure to comply with an
order of this Court. However, upon a review of the record before us, it appears that
unusual delays have already occurred in this case as the result of lost or belatedly
filed transcripts and pleadings. Therefore, in the interest of expediting this matter,
counsel’s request that the case be REMANDED to the trial court for the completion
of the record is hereby GRANTED. When the clerk has completed preparation of the
record, the clerk is directed to transmit the supplemented record to this Court for
re-docketing of the appeal. The Appellant need not file a second notice of appeal.
Court of Appeals of the State of Georgia
                                 09/09/2014
       Clerk’s Office, Atlanta,__________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.